Citation Nr: 0937839	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  05-35 516A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to a permanent and total disability rating 
for nonservice-connected pension benefit purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from October 1995 to 
February 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied the above claims.

In July 2007, the Veteran was scheduled for a travel board 
hearing before the Board.  However, he failed to appear.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service treatment records show that an inservice audiogram 
dated November 1995 revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
0
10
15
LEFT
10
35
0
10
25

In April 1996, the Veteran had a significant threshold shift 
of 20 dB or greater.  The Veteran was informed in May 1996 
that his present hearing compared to his baseline showed a 
significant decrease in hearing that may be permanent or 
temporary and that may or may not be occupationally related.  
He was provided properly fitted hearing protection devices 
and given a reindoctrination of the hearing conservation 
program requirements.  


On separation examination dated September 1997, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
15
15
20
LEFT
30
25
10
20
35

During the May 2005 VA examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
45
65
80
LEFT
60
55
45
80
95

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  The Veteran was diagnosed as having 
moderately severe rising to moderately conductive loss at 
500-2k Hz and moderately severe to severe mixed loss at 3k 
and 4k Hz in the right ear and moderately severe rising to 
moderately conductive loss 500-2k Hz and severe loss at 3k 
and 4k Hz in the left ear.  The examiner opined that the 
Veteran's conductive hearing loss was not related to military 
noise exposure and needed to be followed by an ears, nose and 
throat physician.  

The Veteran's representative argues that the May 2005 VA 
examiner failed to provide any rationale in the opinion.  The 
Board agrees.  Although the VA examiner stated that the 
claims folder was reviewed, she did not provide any rationale 
for her opinion nor did she reference the clear threshold 
shift the Veteran underwent in service.  Barr v. Nicholson, 
21 Vet. App. 303 (2007).  In light of the clear inservice 
evidence of a shift in hearing, the Veteran should be 
afforded another VA examination to obtain a medical opinion 
as to whether his current hearing loss developed as a result 
of his noise exposure during service.  A medical opinion is 
necessary to decide the case.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); 38 C.F.R. § 3.159(c)(4).


As the present claim on appeal for entitlement to a permanent 
and total disability rating for nonservice-connected pension 
benefit purposes would clearly be affected by the findings of 
the audiological examination, the Board finds that these 
issues are inextricably intertwined and must defer 
consideration of the issue of entitlement to a permanent and 
total disability rating for nonservice-connected pension 
benefit purposes at this time.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
audiological examination to determine the 
current nature and likely etiology of the 
Veteran's bilateral hearing loss.  The claims 
file must be made available to the examiner 
for review prior to the examination.  All 
necessary tests should be conducted and the 
examiner should review the results of any 
testing prior to completion of the report.

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (i.e., a likelihood of 50 percent or 
greater) that any current bilateral 
hearing loss had its onset during active 
service, or is related to any in-service 
disease or injury, including the April 
1996 hearing threshold shift.  

Finally, the examiner is asked to 
describe the current effect, if any, of 
the Veteran's hearing loss on his 
employment.  

The examiner should provide a rationale 
for any opinion.

2.  Thereafter, readjudicate the 
Veteran's claims, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claims remains adverse to the 
Veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded a reasonable period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


